17-2936-cv
Hariprasad v. State of New York

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
New York, on the 17th day of May, two thousand eighteen.

PRESENT:
           PIERRE N. LEVAL,
           ROBERT D. SACK,
           CHRISTOPHER F. DRONEY,
                 Circuit Judges.
_____________________________________

GURU P. HARIPRASAD,

                            Plaintiff-Appellant,

                  v.                                                   No. 17-2936-cv

STATE OF NEW YORK,

                 Defendant-Appellee.
_____________________________________

FOR PLAINTIFF-APPELLANT:                           Guru P. Hariprasad, pro se, Jamaica, NY.

FOR DEFENDANT-APPELLEE:                            Barbara D. Underwood, Solicitor
                                                   General, Steven C. Wu, Deputy Solicitor
                                                   General, Mark H. Shawhan, Assistant
                                                   Solicitor General, for Eric T.
                                                   Schneiderman, Attorney General of the
                                                   State of New York, New York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Cogan, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

        Appellant Guru P. Hariprasad, pro se, sued the State of New York for violations of
the United States and New York State Constitutions, primarily alleging that New York
officials conspired to violate the rights of African Americans, among others, by illegally
detaining or arresting them. The district court sua sponte dismissed his complaint as
frivolous without leave to amend, reasoning that Hariprasad had failed to state a cognizable
claim. We assume the parties’ familiarity with the underlying facts, the procedural history
of the case, and the issues on appeal.

        A district court has inherent authority to “dismiss a frivolous complaint sua sponte
even when the plaintiff has paid the required filing fee.” Fitzgerald v. First E. Seventh St.
Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000). Although we have not decided whether
such a dismissal is reviewed de novo or for abuse of discretion, the district court’s grounds
for dismissing Hariprasad’s complaint “easily pass[] muster” even under de novo review.
Id. at 364 n.2. Pro se submissions are reviewed with “special solicitude,” and “must be
construed liberally and interpreted to raise the strongest arguments that they suggest.”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 47475 (2d Cir. 2006) (internal
quotation marks and emphasis omitted).

       An action is considered “frivolous” when: “(1) the factual contentions are clearly
baseless, such as when allegations are the product of delusion or fantasy; or (2) the claim is
based on an indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co.,
141 F.3d 434, 437 (2d Cir. 1998) (internal quotation marks omitted). A complaint must
plead “enough facts to state a claim to relief that is plausible on its face[,]” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).

       We conclude that the district court properly dismissed Hariprasad’s complaint.
Liberally construed, the complaint alleged that an agent of New York violated the

                                              2
constitutional rights of persons by illegally detaining or arresting them. But Hariprasad
failed to allege any facts showing that he has standing to assert this claim. He did not allege
that he was stopped or arrested by a New York official. See Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992) (reiterating that a “plaintiff must have suffered an ‘injury in fact’”
to have standing to sue). And his conclusory assertions that New York State illegally
detained or arrested African Americans, among others, or somehow violated his right to
travel are insufficient to state a claim. See Kirch v. Liberty Media Corp., 449 F.3d 388,
398 (2d Cir. 2006) (“[C]onclusory allegations or legal conclusions masquerading as factual
conclusions will not suffice to [defeat] a motion to dismiss.” (second alteration in original)
(citation omitted)).

        Ordinarily, the district court should not dismiss a pro se plaintiff’s complaint without
granting leave to amend “when a liberal reading of the complaint gives any indication that
a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)
(citation omitted). But, here, amendment would be futile, as there is no indication that
Hariprasad might plead a valid claim, particularly because he alleged no factual allegations.

       We have considered Hariprasad’s remaining arguments and find them to be without
merit. For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                              3